Citation Nr: 1646233	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for right knee arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971 and June 1974 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2012, the Veteran testified at a Board hearing held at the RO before the undersigned.  A transcript of that hearing is of record.  

In February 2016, the Board denied a claim for an increased rating for right knee, lumbosacral strain, and right hip disabilities, granted service connection for residuals of thyroid cancer, and remanded the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to special monthly compensation (SMC).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a September 2016 Order, pursuant to a Joint Motion for Remand, the Court vacated the Board's February 2016 decision only to the extent that it denied entitlement to an increased rating for a right knee disability.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

With regard to the claim for an increased rating for a right knee disability, the Board notes that according to a November 2013, Joint Motion for Remand, the Board, while noting the Veteran's Board hearing testimony that he had right knee instability, concluded that a separate rating under Diagnostic Code (DC) 5257 was not warranted.  The Joint Motion for Remand notes that lay assertions can be sufficient to establish entitlement to a separate disability rating under DC 5257 if it is determined that the Veteran is competent to identify instability sufficient to entitle him to a separate rating.  The Joint Motion for Remand asserts that the Board failed to consider the competency and credibility of the Veteran's lay statements and whether his contentions are sufficient to establish entitlement to a separate disability rating for instability.  

In light of the finding in the Joint Motion for Remand, and the fact that the last VA examination of the Veteran's right knee is over 3 years old, the Board finds that a new VA examination for the Veteran's right knee disability is warranted.  The Board further finds the August 2013 VA examination inadequate as it does not include range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint as required by 38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court), determined that the final sentence of 38 C.F.R. § 4.59, requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination, conducted by the appropriate medical doctor specialist, to determine the current severity of the Veteran's right knee arthritis disability.  The Veteran's claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

Specifically, the examiner should include joint instability testing results (Lachman's, McMurray's, and Drawer), and evaluate the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for both the right knee and the left knee.  

The examiner should also specifically comment on the Veteran's reports of his right knee giving way, and whether or not those reports are indicative of right knee instability.  

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


